UNPUBLISHED ORDER
                         Not to be cited per Circuit Rule 53



           United States Court of Appeals
                            For the Seventh Circuit
                            Chicago, Illinois 60604

                            Submitted March 23, 2006*
                             Decided March 24, 2006

                                      Before

                     Hon. WILLIAM J. BAUER, Circuit Judge

                     Hon. DANIEL A. MANION, Circuit Judge

                     Hon. ANN CLAIRE WILLIAMS, Circuit Judge

No. 05-1761
                                             Appeal from the United States District
CURTIS W. REDDY,                             Court for the Southern District of
    Petitioner-Appellant,                    Indiana, Indianapolis Division

      v.                                     No. 1:04-cv-01488-LJM-WTL

ZETTIE COTTON, Superintendent,               Larry J. McKinney,
     Respondent-Appellee.                    Chief Judge.

                                    ORDER

       Indiana inmate Curtis Reddy is serving six years in prison for carjacking. He
petitioned for a writ of habeas corpus under 28 U.S.C. § 2254, challenging a
disciplinary conviction that resulted in the loss of 60 days of earned credit time.
Reddy argued that he was denied due process because the Conduct Adjustment
Board (CAB) refused to let him withdraw his previous admission to the alleged
misconduct and, according to Reddy, found him guilty without sufficient evidence.
The district court denied the petition and we affirm.




      *
        After examining the briefs and the record, we have concluded that oral
argument is unnecessary. Thus, the appeal is submitted on the briefs and the
record. See Fed. R. App. P. 34(a)(2).
No. 05-1761                                                                   Page 2

        On April 11, 2004, Officer Boyll wrote a report of conduct charging Reddy
with refusing to obey an order to refrain from hanging his boxer shorts from his bed
rail. On April 20, Reddy admitted the violation to a screening officer, expecting to
be penalized, as he had been in the past for the same infraction, by the temporary
loss of day-room privileges. This time, however, the screening officer referred the
matter to a CAB, which held a hearing two days later. In accepting Reddy’s guilty
plea and revoking 60 days of earned credit time, the CAB considered Boyll’s conduct
report and a previous informal conduct report—completed just 11 days before
Boyll’s report—for hanging undershorts on his bed rail.

       Reddy argues that the CAB should have allowed him to withdraw his guilty
plea because, he maintains, he would not have admitted the violation had he known
he stood to lose good-time credit. And, he adds, the CAB should not have
considered the informal conduct report charging the same infraction because the
Adult Disciplinary Procedures provide for informal conduct reports to be expunged
after the sanction is completed, and he already had completed the sanction for that
violation. Without his admission and the informal conduct report, Reddy concludes,
there is no evidence that he ever was ordered not to hang undershorts on his bed
rail.

       Due process requires a disciplinary conviction to be supported by at least
“some evidence.” See Superintendent, Mass. Corr. Inst., Walpole v. Hill, 472 U.S.
445, 455-56 (1985). We apply a “lenient standard” in reviewing the sufficiency of
the evidence supporting a prison disciplinary decision, asking “whether there is any
evidence in the record that could support the conclusion reached by the disciplinary
board.” See Webb v. Anderson, 224 F.3d 649, 652 (7th Cir. 2000) (emphasis in
original) (citation omitted).

       Reddy procedurally defaulted his contention that the CAB should have
allowed him to withdraw his plea by omitting it from his administrative appeals.
See Eads v. Hanks, 280 F.3d 728, 729 (7th Cir. 2002). And we agree with the
district court that, even if the CAB violated an administrative procedural rule by
considering the informal conduct report that should have been expunged the day
before, the violation is not cognizable under § 2254. Perruquet v. Briley, 390 F.3d
505, 511 (7th Cir. 2004) (state-law claims not cognizable on federal habeas corpus
review). Regardless, even without Reddy’s guilty plea and the informal conduct
report that he challenges, there was enough evidence to support the sanction. The
CAB had Officer Boyll’s description of the incident. Boyll reported observing that
Reddy “had again placed a pair of boxer shorts on his bed rail” after receiving
“progressive discipline on this previously.” As the final reviewing authority
correctly observed, Boyll’s “conduct report is quite clear and does support the
charge.” Boyll’s report is alone sufficient to support the CAB’s finding that Reddy
disobeyed an order not to hang undershorts on his bed rail. See McPherson v.
No. 05-1761                                                                  Page 3

McBride, 188 F.3d 784, 786 (7th Cir. 1999) (disciplinary report describing conduct
that violates prison rule is “some evidence”).

                                                                       AFFIRMED.